DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/28/22. Claims 49-50 are new. Claims 21-35, 40, 41, 43, 46 and 48-50 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-35, 40, 41, 43, 46 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller JR et al. US 2009/0112478 in view of Varsavsky et al. US 2015/0164387 in view of Goode, JR et al. US 2005/0027180.
Regarding claims 21, 23, 28, Mueller method of automatically changing modes in a diabetes management system, comprising: 
operating a monitoring device in a first mode of a decision support mode type ([¶161] the first mode of operation where the sensor data drives an insulin pump is considered a decision support mode or therapeutic mode); 
while operating the monitoring device in the first mode of the decision support mode type, operating the monitoring device in a first mode of a second mode type, the second mode type being an operating mode of the monitoring device affecting user interaction with the monitoring device, the second mode type being selected from the group consisting of a calibration mode type and a transmission mode type, the first mode of the second mode type being selected from the group consisting of a user-dependent calibration mode, a factory calibration mode and a device-initiated transmission mode ([¶162-165] the device operates in an initial calibration mode as the first mode of a second mode type); 
performing a first transition to operate the monitoring device in a second mode of the decision support mode type ([¶162-165] based on usability checks the device transitions into a sleep or probation mode which is considered non-therapeutic or decision support mode because it does not drive the pump); and 
responsive to the first transition, performing a second transition to operate the monitoring device in a second mode of the second mode type, the second mode of the second mode type is selected from the group consisting of a factory calibration mode, a user-dependent calibration mode and a user-initiated transmission mode, the first mode of the second mode type and the second mode of the second mode type being selected to be different from one another ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a user dependent calibration mode, or second mode of a second mode type, where it recalibrates using a reference glucose measurement).  
Mueller does not specifically disclose that the initial calibration is a factory calibration. Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Mueller with the factory calibration of Varsavsky in order to minimize reliance on initial blood glucose meter readings for calibration ([¶688]).
Mueller does not specifically disclose in the non-therapeutic mode providing the glucose information. Goode teaches a similar glucose sensing device that continuously displays the glucose readings ([¶344]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mueller in order to continuously display the glucose reading even during the probation and sleep modes so the user can have an idea of their glucose readings in order to take possible action ([¶344]). 
Regarding claim 22, Mueller discloses the first mode is a therapeutic mode and the second mode is a non-therapeutic mode. Mueller, however, does not specifically disclose the first mode of the second mode type is the user-dependent calibration mode; and wherein the second mode of the second mode type is the factory calibration mode. Mueller does disclose switching calibration modes ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first mode be a user-dependent calibration mode and the second mode be a factory calibration as it is would have been obvious to try this setup of modes as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 24 and 27, Mueller discloses the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 25, Mueller does not specifically disclose the decision support mode is a first phase of an artificial pancreas and the second mode of the decision support mode is a second phase of the artificial pancreas. Mueller does disclose the different phases ([¶162-165] when the calibration is off and the integrity is low the device transitions into a sleep or probation mode which is considered non-therapeutic because it does not drive the pump) and ([¶161] in a decision support mode type the sensor data drives an insulin pump which is considered a therapeutic mode or higher pump control mode). However, at the time of filing it would have been obvious to one of ordinary skill in the art to have the first decision support mode be a first phase and the second mode of the decision support mode type be a second phase as it is would have been obvious to try this setup of modes as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 26, Mueller discloses displaying at least one of an indication of the first mode of the decision support mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the decision support mode type “sleep” or the non-therapeutic mode, the glucose display is turned off which is an indication of the mode).  
Regarding claim 29, Mueller discloses the first mode of the second mode type is the therapeutic mode and the second mode of the second mode type is the non-therapeutic mode.  
Regarding claim 30, Mueller as modified by Varsavsky discloses the first mode of the calibration mode type is a factor calibration mode and the second mode of the calibration mode type is a user-dependent calibration mode. 
Regarding claims 31, 34 and 42, Mueller discloses the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 33, Mueller discloses displaying at least one of an indication of the first mode of the calibration mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the non-therapeutic mode “sleep” the glucose display is turned off which is an indication of the mode).  
Regarding claims 32 and 48, Mueller discloses during the therapeutic mode, glucose of the user is monitored and insulin is delivered to the user ([¶161] the first mode of operation where the sensor data drives an insulin pump), and wherein, during the non-therapeutic mode, glucose of the user is monitored but insulin is not delivered to the user ([¶162-165] based on usability checks the device transitions into a sleep or probation mode which is considered non-therapeutic or decision support mode because it does not drive the pump).

Regarding claim 35, Mueller method of automatically changing modes in a diabetes management system, comprising: 
operating a monitoring device in a first mode of a decision support mode type ([¶161] the sleep or probation mode which is considered non-therapeutic or decision support mode because it does not drive the pump); 
while operating the monitoring device in the first mode of the decision support mode type, operating the monitoring device in a first mode of a second mode type, the second mode type being an operating mode of the monitoring device affecting user interaction with the monitoring device, the second mode type being selected from the group consisting of a calibration mode type and a transmission mode type, the first mode of the second mode type being selected from the group consisting of a user-dependent calibration mode, a factory calibration mode and a device-initiated transmission mode ([¶162-165] the device operates in the user-dependent calibration when it requires a reference blood glucose level); 
performing a first transition to operate the monitoring device in a second mode of the decision support mode type ([¶162-165] based on usability checks the device transitions back to normal operation, the therapeutic mode, from sleep or probation mode); and 
responsive to the first transition, performing a second transition to operate the monitoring device in a second mode of the second mode type, the second mode of the second mode type is selected from the group consisting of a factory calibration mode, a user-dependent calibration mode and a user-initiated transmission mode, the first mode of the second mode type and the second mode of the second mode type being selected to be different from one another ([¶162-165] based on the transition the device operates in the second calibration mode where it does not need the reference glucose reading from the user).  
Mueller does not specifically disclose one of the calibration modes is a factory calibration. Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Mueller with the factory calibration of Varsavsky in order to minimize reliance on initial blood glucose meter readings for calibration ([¶688]).
Mueller does not specifically disclose in the non-therapeutic mode providing the glucose information. Goode teaches a similar glucose sensing device that continuously displays the glucose readings ([¶344]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mueller in order to continuously display the glucose reading even during the probation and sleep modes so the user can have an idea of their glucose readings in order to take possible action ([¶344]). 
Regarding claim 40, Mueller teaches the first transition is caused by a level of data usability passing a threshold ([¶154,157] the data integrity is compared to a threshold. The integrity being a measure of usability).  
Regarding claim 41, Mueller teaches displaying at least one of an indication of the first mode of the transmission mode type or an indication of the first mode of the second mode type on a user interface ([¶162] when the device enters the decision support mode type “sleep” or the non-therapeutic mode, the glucose display is turned off which is an indication of the mode).  
Regarding claim 43, Mueller discloses switching calibration modes ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first mode be a user-dependent calibration mode and the second mode be a factory calibration as it is would have been obvious to try this setup of modes as it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 46, Mueller as modified discloses the first mode of the calibration mode type is a factory calibration mode and the second mode of the calibration mode type is a user-dependent calibration mode  ([¶162-165] based on the transition to a sleep or probation mode the device switches from its initial calibration mode to a second mode of a second mode type, where it recalibrates using a reference glucose measurement) and in combination with Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶455,688,689]).  
Regarding claim 49, Goode teaches a similar glucose sensing device that continuously displays the glucose readings ([¶344]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Mueller in order to continuously display the glucose reading even during the probation and sleep modes so the user can have an idea of their glucose readings in order to take possible action ([¶344]). 
Regarding claim 50, Mueller discloses during the therapeutic mode recommendations are provided to the user ([¶65] the system can operate in a closed loop system with a pump where the readings drive the pump, this is considered a recommendation under a broadest reasonable interpretation) and during the non-therapeutic mode, the recommendations are not provided ([¶160-162] in the sleep or probation modes the sensor data is not passed along to the pump).


Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed 4/28/22, with respect to the rejection(s) of claim(s) 21-35, 40, 41, 43, 46 and 48 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791     

                                                                                                                                                                                                   
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791